



Exhibit 10.6
REINSTATEMENT OF AND
FIRST AMENDMENT TO AGREEMENT
FOR PURCHASE AND SALE
WESLEY VILLAGE APARTMENTS


THIS REINSTATEMENT OF AND FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
(this “First Amendment”) is made and entered into as of January 30, 2017 (the
“Amendment Effective Date”) by and between KBS LEGACY PARTNERS WESLEY LP, a
Delaware limited partnership formerly known as KBS LEGACY PARTNERS WESLEY LLC, a
Delaware limited liability company, and KBS LEGACY PARTNERS WESLEY LAND LLC, a
Delaware limited liability company (collectively, “Seller”), and BLUEROCK REAL
ESTATE, LLC, a Delaware limited liability company (“Buyer”).


WHEREAS, the Buyer and Seller entered into that certain Agreement for Purchase
and Sale having an Effective Date of December 29, 2016 (the “Agreement”).


WHEREAS, the Buyer terminated the Agreement by letter from Buyer’s counsel dated
as of January 27, 2017 (the “Termination Letter”), which Termination Letter
included a demand for the return of the entire Earnest Money Deposit on deposit
with the Escrow Agent.


WHEREAS, the Buyer and Seller have mutually agreed to reinstate and amend the
Agreement.


NOW, THEREFORE, in consideration of the agreement set forth herein and for TEN
and NO/100 DOLLARS ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the parties, the
parties agree as follow:
1.Reinstatement and Escrow Direction. The Agreement is hereby reinstated, as
modified by this First Amendment. The Buyer’s Termination Letter, including the
demand for the return of the entire Earnest Money Deposit shall, upon full
execution of this First Amendment, be deemed rescinded and the Escrow Agent
shall thereupon be bound to hold and disburse the Earnest Money Deposit in
accordance with the terms of the Agreement as modified and amended by this First
Amendment.
2.Capitalized Terms. All capitalized terms used in this First Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement.
3.Purchase Price. Section 2.2 of the Agreement is hereby amended by reducing the
Purchase Price (and amending the definition thereof) to Fifty-Seven Million Six
Hundred Fifty Thousand Dollars ($57,650,000.00).
4.Approval Date. Notwithstanding anything contained in the Agreement to the
contrary, the Approval Date is hereby extended to 5:00 Pacific Time on February
8, 2017. The


1



--------------------------------------------------------------------------------





extension of the Approval Date to February 8th is to permit Buyer, during such
eleven (11) day extension period, to finish its review and due diligence with
respect to the current flood zones applicable to the Property and pricing of
flood insurance related thereto (together, the “Flood Condition”).
Notwithstanding anything in the Agreement to the contrary, the Buyer’s election
to terminate at any time on or before the Approval Date as a result of the Flood
Condition, which was previously objected to in connection with the Buyer’s
notice of Objectionable Title Matters, shall constitute a Full Refund Event.
5.Counterparts. This First Amendment may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall be deemed one
and the same instrument. Facsimile or electronic signatures on this First
Amendment shall be treated as and given full force and effect as original
signatures.
6.Entire Agreement. This First Amendment sets forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Except as modified in
this First Amendment, all terms and conditions of the Agreement shall remain in
full force and effect. In the event of any conflict between the terms and
conditions of the Agreement and this First Amendment, this First Amendment shall
govern.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Amendment Effective Date.
SELLER:
    
KBS LEGACY PARTNERS WESLEY LP, a Delaware limited partnership


BY:
KBS LEGACY PARTNERS WESLEY GP LLC, a Delaware limited liability company, its
general partner



By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By: /s/ Guy K. Hays            
Name: Guy K. Hays            
Title: Executive Vice President    




KBS LEGACY PARTNERS WESLEY LAND LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited liability company, its
sole member



By:
KBS Legacy Partners Limited Partnership, a Delaware limited partnership, its
sole member



By:
KBS Legacy Partners Apartment REIT, Inc., a Maryland corporation, its sole
general partner





By: /s/ Guy K. Hays            
Name: Guy K. Hays            
Title: Executive Vice President    


3


Signature page – First Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)

--------------------------------------------------------------------------------







BUYER:
BLUEROCK REAL ESTATE, LLC,
a Delaware limited liability company


By:
/s/ James Babb                

Name:
James Babb            

Title:
Authorized Signatory    







4


Signature page – First Amendment to Agreement for Purchase and Sale (Legacy
Wesley Village Apartments)